DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-10 in the reply filed on 07/05/2022 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.

Claim Interpretation
	The term “oxygen vector” as recited in claim 1 is being interpreted to include any medium particularly identified as an oxygen vector as well as organic solvents possessing "higher oxygen solubility compared to the aqueous system" (instant specification [0010]), wherein the aqueous system is understood to be any medium containing water. This interpretation is also seen to align with the definitions of oxygen vectors provided in the close prior art references of record, for example, Sinha et al. (NPL "Aqueous process intensification through enhanced oxygen mass transfer using oxygen vector: An application to cleaner leaching" as provided with the IDS dated 12/11/2020 and cited in the instant specification at [0021]) states oxygen vectors are "organic liquids, which have manifold higher oxygen solubility than aqueous system.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the...cyanide leaching mixtures.” There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the language of “wherein a pH of the leaching process and/or pre-oxidation process ranges 1-4 and 8-11.5” renders the claim indefinite as it is unclear if the limitation requires a pH from each of the mutually exclusive ranges or if the claim is met by a pH in either range. The claim only requires a specific pH for one of the leaching process or the pre-oxidation process; however, the claim language sets forth two pH ranges of “1-4 and 8-11.5” for a single process step. It is further unclear if each of the leaching process and pre-oxidation process can fall within the same pH range of 1-4 or 8-11.5 or if only one process is intended for each pH range. For examination purpose, the claim will be treated as a pH of the leaching process or the oxidation process being in a range of 1-4 or 8-11.5.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 7-8, and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 sets forth “to obtain an ore concentrate; and feeding the ore concentrate to the leaching step” and claim 3 sets forth “to obtain a slurry; and feeding the slurry to the leaching step;” however, claim 1, from which claims 2 and 3 depend, requires “leaching the grounded ore with leaching reagent, an oxidant, and an oxygen vector;” such that claim 1 sets forth directly leaching the grounded ore with the leaching mixture. Therefore, claims 2 and 3, using only alternative forms of ore concentrate in the leaching step, are not seen to require all of the limitations of the claim from which they depend. 
Claims 7-8 and 10 are rejected by virtue of their dependency on claim 1. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brierley et al. (US 5244493, hereinafter referred to as "Brierley").
Regarding claims 1 and 4, Brierley teaches a method for improving the recovery of precious metals from refractory carbonaceous and/or carbonaceous sulfidic ore materials by leaching (Col. 2 lines 50-53), wherein the method includes oxidizing a sample of ground sulfidic-carbonaceous gold ore using a culture of Thiobacillus ferrooxidans with a nutrient acid solution, followed by resuspending the oxidized ore in a pre-grown culture of microbial consortium, and then leaching the microbial consortium treated-ore using cyanide and cyanide-CIL (carbon-in-leach) for the extraction of gold (Col. 11 lines 25-60), wherein the microbial consortium preferably contains 0.25-1% of kerosene or n-hexadecane (Col. 6 lines 25-30, Col. 10 lines 11-20), rendering obvious the oxygen vector as claimed (instant specification at [0008, 0011, 0020] provides that kerosene or n-hexadecane are known oxygen vectors). 
Regarding claims 5-6, Brierley teaches using NaCN for the cyanidation leaching step (Col. 13 lines 36-40, Col. 14 lines 8-11 and 52-54, Table 10). 
Regarding claim 9, Brierley teaches the process being conducted at temperatures from about 15-90 ºC. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 

Claims 2-3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brierley et al. (US 5244493, hereinafter referred to as "Brierley") as applied to claim 1 above, and further in view of King, James A. (CA2278044C, hereinafter referred to as "King").
Regarding claims 2 and 3, Brierley teaches an example of pre-treating the ore in a solution of the microbial consortium, containing kerosene or hexadecane, and subjecting the solution to aeration (Col. 10 lines 1-11) prior to the leaching step. However, Brierley does not teach steps of floating the ore to obtain an ore concentrate, obtaining a slurry from the pre-oxidized concentrate, and feeding the slurry to the leaching step as claimed. 
King teaches a process of recovering precious metals from refractory carbonaceous precious metal ores by floating a portion of the ground ore, blending the concentrate obtained with an unfloated portion of the ore, oxidizing the blended material and obtaining a slurry by dilution, and leaching the obtained slurry to recover the precious metals (Abstract, claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brierley to include the steps of floating the ore, blending the obtained concentrate with an unfloated portion of ore, and diluting the oxidized blend to obtain a slurry for leaching as taught by King in order to yield the predictable result of providing a pre-oxidized ore form for recovery of precious metals by leaching. See MPEP 2143(I)(A). As Brierley teaches pre-oxidizing the ore through aeration of a solution of ore and microbial consortium containing kerosene or hexadecane (Col. 10 lines 1-11), it would have been further obvious to one of ordinary skill in the art to similarly pre-oxidize the floated concentrate/unfloated ore blend in the method of Brierley in view of King prior to providing the slurry form to the cyanidation leaching step. 
Regarding claim 7, Brierley teaches the microbial consortium containing 0.25 to 1.0% hexadecane (Col. 10 lines 11-20). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 10, Brierley teaches the pH of the microbial consortium used in the pre-oxidation can range from about 5-9 (Col. 8 lines 57-60). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brierley et al. (US 5244493, hereinafter referred to as "Brierley") in view of King, James A. (CA2278044C, hereinafter referred to as "King") as applied to claim 3 above, and further in view of Takenouchi et al. (WO 2019/124015 A1, hereinafter referred to as "Takenouchi"). US 2021/0180154 is being relied upon as the English language translation of Takenouchi. 
Regarding claim 8, Brierley teaches using aeration and air oxidation in pre-treatments of the ore (Col. 10 lines 5-7, Col. 13 lines 60-65); however, the combination of Brierley and King does not teach using an oxidant of an air, O2 and H-2O2 mixture as claimed. 
Takenouchi teaches a method of recovering nickel and copper from metal-containing sulfide materials through a leaching process [0030]. Takenouchi further teaches that when the metal-containing sulfide is introduced into the leaching solution, the addition of oxygen, air, and hydrogen peroxide accelerate the leaching of metals from the sulfide [0062]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brierley in view of King and introduce oxygen, air, and hydrogen peroxide into the leaching process as taught by Takenouchi in order to accelerate the extraction of gold from the sulfidic ore-based slurry provided in the leaching step. 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (NPL "Aqueous process intensification through enhanced oxygen mass transfer using oxygen vector: An application to cleaner leaching" hereinafter referred to as "Sinha").
Regarding claims 1 and 4, Sinha teaches a method of leaching a complex metal sulfide sample using a H2SO4 leaching solution, oxygen gas, and an n-Dodecane oxygen vector, wherein Cu, Ni, and Co are leached from the complex metal sulfide (Abstract, Pg. 455 Sec. 2.5 - Leaching of complex sulfide sample). Sinha further teaches the method being applicable to cleaner production of important metals such as Ni, Co, Cu, etc. from their complex sulfide ores (Pg. 453 Sec. 1 – Introduction) and that ores are typically subjected to leaching when in ground form (Pg. 459 Sec. 4.3 - Application of n-dodecane), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the leaching method of Sinha to a ground complex metal sulfide ore. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736